DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 21 and 31 are rejected under 35 U.S.C. §101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 21 and 31 are directed to a dialog management. Although the claims are all directed to one of the four statutory categories of invention, the claims recite a number of steps that could be performed in human mind or with a pen / a piece of paper. For example, the steps recited in an independent claim 21 can be regarded as a conversation between two persons (e.g., an employee and his boss). If claim 21 were patented, a conversation between an employee and his boss would infringe the patent. The recites steps: “receiving…”, “performing natural language understanding…”, “processing the NLU…”, “performing the action …” corresponds to the employee accepts a task from the boss and performs a task (claimed “determining an action responsive to the first natural language input”, “performing the action”). The last two limitations “receiving second input …” and “processing the second input” corresponds to the boss speaks a phrase (e.g., “Excellent job!”) to compliment the result performed by the employee (claimed “representing a likelihood a user was satisfied with the first output data”). 

Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of an independent claim 31 amount to generic computer hardware that does not provide a practical application. The claim 31 do recite “a processor” / “a memory” which are well-known elements of a general computer. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this continuation application, all claims 21-40 are news claims. By reviewing the original disclosure and the newly presented claims, the examiner believes that the original disclosure does not provide an adequate support for certain limitations. For example, independent claim 21 recites: “processing the second input data to determine user satisfaction data representing a likelihood a user was satisfied with the first output data”.

Specification describes “likelihood” in several paragraphs ([0074-0075], [0092], [0094], [0103], [0127]). In these paragraphs, the specification describes likelihood related to relation of a selected action and a speech input.  The paragraphs related to “likelihood” do not support the claimed: “user satisfaction data representing a likelihood a user was satisfied with the first output data”. 

Specification also discloses “user satisfaction data” (Fig. 8, #355, [0066], which is a scalar value from 1 to 5). The paragraphs related to “user satisfaction data” also do not support the claimed: “user satisfaction data representing a likelihood a user was satisfied with the first output data”.

Independent claim 31 has a similar issue as explained above for claim 21. Dependent claims fail to remedy the above issue and also rejected. In addition, the specification does not support some limitations recited in dependent claims. 

For example, claim 22 recites “updating the first component”. The specification discloses several components ([0032-0035], orchestrator component, speech recognition component, language component etc.). The specification also discloses updating dialog state (Fig. 12, #1228, [0066], [0068]) and update action (Fig. 13, #1322, [0141]).  However, a dialog state or an action is not a component defined in the specification. Therefore, the specification does not provide adequate support for the claimed “updating the first component based at least in part on the user satisfaction data”.

Claim 23 recites “determining second output data corresponding to a requested confirmation related to the action; and causing output of the second output data, wherein the second input data is in response to output of the second output data”. Claim 23 further defines the second input data is a response to a requested confirmation. However, independent claim 21 defines “processing the second input data to determine user satisfaction data representing a likelihood a user was satisfied with the first output data”. The examiner could find any input data that corresponds to the claimed “second input data” and has two different usages as defined in both claims 21 and 23.  

The above explanations are just a few examples that the original disclosure fails to provide an adequate support for certain limitations in the newly presented claims. If applicant believes that the original disclosure supports the new claims, the examiner suggests applicant pointing out relevant paragraphs of the specification in the next response. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. §102 (a)(2) as being anticipated by Beaver et al. (US PG Pub. 2017/0277993, referred to as Beaver).


Beaver discloses that a user is having a conversation with a virtual assistant (VA) at the beginning (Fig. 1, #116). The user becomes unsatisfied ([0021] frustrated, [0041], angry) after many turns of conversation with the VA. The user requests to escalate the conversation to a human representative ([0035], [0043]).

Regarding claims 21 and 31, Beaver discloses a compute implemented method / system (Fig. 1, Fig. 5, Abstract, [0010-0012], a computer implemented system, a user having a conversation with a virtual assistant, VA), comprising:

receiving first input data corresponding to a first natural language user input (Fig. 1, a user is having a conversation with a virtual assistant (referred as VA); [0094], using speech recognition and natural language processing techniques);
performing natural language understanding (NLU) processing on the first input data to determine first NLU result data ([0013], [0017], [0044], [0095], a user speaks a request to VA: “find the nearest restaurant”, the VA provides information about nearest resultants); 
processing the first NLU result data to determine an action responsive to the first natural language input ([0017], VA finds information related to user’s request; [0021], VA requests clarify the request); 
performing the action to determine first output data ([0017], VA output information related to the nearest restaurants); 
causing output of the first output data ([0017], VA output information related to the nearest restaurants; [0034], VA provides responses); 
receiving second input data corresponding to a second natural language user input ([0021], [0033], VA requests clarifying information, dialog turns between user and the VA); and 
processing the second input data to determine user satisfaction data representing a likelihood a user was satisfied with the first output data (Abstract, [0035], [0041], after several dialog turns between the user and VA, the user becomes frustrated and angry, that means, the user is not satisfied and a likelihood of user is satisfied is low).

Regarding claims 22 and 32, Beaver further discloses performing the NLU processing comprises operation of a first component ([0094], speech recognition module in VA corresponds to the claimed “a first component”), and wherein the method further comprises: updating the first component based at least in part on the user satisfaction data ([0099- 0100], speech recognition system learns user’s correction and recognizes movie name; [0047-0049], VA learns from learning data).

Regarding claims 23 and 33, Beaver further discloses:
determining second output data corresponding to a requested confirmation related to the action (Fig. 1, #118, [0021], [0033], dialog turns between the user and the VA, the VA requests a user to clarify (i.e., confirmation) the previous command); and 
causing output of the second output data, wherein the second input data is in response to output of the second output data (Fig. 1, #118, [0021], [0033]).

Regarding claims 24 and 34, Beaver further discloses:
determining second user satisfaction data representing a potential user satisfaction corresponding to the action ([0035], [0041], a user’s sentiment is changed from happy to angry), wherein determining the action is further based at least in part on the second user satisfaction data ([0035], [0041], a user is not satisfied after several rounds of interactions with the VA and requests transferring to a human representative).

Regarding claims 25 and 35, Beaver further discloses:
performing the NLU processing comprises operation of a first component ([0094], [0144], speech recognition, performing natural language processing); and processing the second input data to determine user satisfaction data comprises operation of a second component different from the first component ([0101], determining user’s intent based on contextual data (claimed “a second component”)).

Regarding claims 26 and 36, Beaver further discloses:
determining dialog data based at least in part on the second input data ([0057], [0062], determining conversation data and contextual data), wherein processing the second input data to determine user satisfaction data is based at least in part on the dialog data ([0101-0102], [0134], processing user inputs and determining user satisfaction based on conversation data and contextual data).

Regarding claims 27 and 37, Beaver further discloses:
receiving image data corresponding to the second input data ([0041], analyzing user’s face image to determine user’s sentiment such as frustrated or angry); and performing computer vision processing using the image data to determine first data, wherein determination of the user satisfaction data is further based at least in part on the first data ([0041], determining a user is angry based on his face image from a camera).

Regarding claims 28 and 38, Beaver further discloses:
determining the second input data comprises user feedback data ([0100], a user corrects the recognition error; [0038], user replies, “I am doing well”).

Regarding claims 29 and 39, Beaver further discloses:
determining the second input data corresponds to a same command as the first input data ([0035], a user repeats the same question), wherein the user satisfaction data is based at least in part on the second input data corresponding to the same command as the first input data ([0035], the user is unsatisfied by repeating the question and requests escalating to a human representative).

Regarding claims 30 and 40, Beaver further discloses determining history data corresponding to the first input data, wherein the user satisfaction data is based at least in part on the history data ([0013], [0102], [0109], [0113], [0130], stored contextual data including history data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659